Citation Nr: 1628476	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  11-23 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for left fourth and fifth finger disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Roanoke, Virginia has current jurisdiction over the Veteran's claim.

In a May 2016 statement, the Veteran indicated his intent to withdraw his appeal and his request for a hearing before the Board.  However, the Veteran remained scheduled for the Board hearing.  He provided testimony at a June 2016 hearing before the undersigned.  The Veteran retracted his withdrawal of the appeal and request for a hearing on the record, and the Board accepts his retraction as to the issue listed on the title page of this action.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

The Veteran contends that the symptoms associated with his service-connected left finger disability are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  In June 2006, he presented testimony to the effect that his hand disability had increase in severity since he was last examined by VA.  He reported difficulty gripping with pain extending to the forearm and identified a forearm scar.  

The Board observes that service connection was originally established for a healed scar from a laceration to the left forearm in a January 1993 rating decision.  Then, in an April 2006 rating decision, the disability was characterized as early degenerative arthritis, left little finger status post left forearm injury (formerly evaluated as healed scar, laceration, left forearm).  In May 2010 rating decision, the RO characterized the disability as mild flexion contracture at the PIP joints of the 4th and 5th fingers, left hand; and early arthritis, 5th little finger, status post forearm injury.  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in February 2010.  Thus, the Veteran should be provided an opportunity to report for a VA orthopedic examination to ascertain the current severity of his service-connected left finger disability, to specifically include any forearm and forearm scar involvement.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Furthermore, during the June 2016 hearing, the Veteran's spouse indicated that the Veteran received treatment from an "outside orthopedics" provider and an acupuncturist.  These records are have not been associated with the claims file.  The AOJ should identify any outstanding relevant VA and non-VA treatment records that are not currently associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA and non-VA treatment records that are not already associated with the claims file.  This should including obtaining copies of treatment reports from  any private orthopedics provider and acupuncturist as identified during the June 2016 Board hearing.

2.  Schedule the Veteran for an orthopedic examination to determine the current severity of his left finger disability, including any forearm and forearm scar involvement.  The claims folder should be made available to the examiner an reviewed in conjunction with the examination.  The examiner should provide a complete rationale for any opinion expressed.

The examiner should address the following:

(a)  Identify all orthopedic residuals of the Veteran's in-service injury to the left forearm, including, but not limited to, the left 4th and 5th fingers, left forearm, and left forearm scar.

(b)  Ranges of motion should be noted for the left hand fingers and forearm, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  To the extent possible, the joints involved should be tested for pain on both active and passive motion, and with the range of the opposite undamaged joint.

(c)  Report the location and size (length and width measured in square inches or square centimeters) of the scar.  The examiner should report whether the scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part or any other disabling effects.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




